—Judgment, Supreme Court, New York County (Charles Tejada, J.), *411rendered November 16, 1994, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
The court properly admitted testimony regarding the murder victim’s espoused intention to terminate her relationship with, and stay away from, defendant. The testimony went to the victim’s state of mind, and was, in turn, relevant to the issue of the motive of defendant, who was aware of the victim’s attitude, to kill the victim (see, People v Malizia, 92 AD2d 154, affd 62 NY2d 755, cert denied 469 US 932), and there was no impermissible hearsay declaration of defendant’s intent (compare, People v Slaughter, 189 AD2d 157, 160, lv denied 81 NY2d 1080). Defendant’s claim that this testimony suggested prior violent acts rests entirely on speculation. In any event, were we to find any error in receipt of this testimony, we would find it to be harmless.
We perceive no abuse of sentencing discretion. Concur—Sullivan, J. P., Rosenberger, Williams and Saxe, JJ.